Citation Nr: 1710428	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  15-45 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine as secondary to the service-connected traumatic pes planus, residuals of fractured right OS calsis. 

2. Entitlement to a rating higher than 10 percent for left ankle strain secondary to the service-connected traumatic pes planus, residuals of fractured right OS calsis. 

3. Entitlement to a rating higher than 10 percent for a left hip strain as secondary to the service-connected traumatic pes planus, residuals of fractured right OS calsis. 

4. Entitlement to an initial compensable rating for left knee strain as secondary to the service-connected traumatic pes planus, residuals of fractured right OS calsis. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran service on active duty in the United States Army from October 1962 to May 1963. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A timely NOD was filed in and a statement of the case (SOC) was issued in November 2015 further denying the claims for increased ratings. A timely appeal followed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for lumbar spine disorder, left ankle strain, left hip strain and left knee strain are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was found to be service connected for lumbar spine disorder, left ankle strain, left hip strain and left knee strain all secondary to service-connected traumatic pes planus and residuals of a fractured right OS calsis in a March 2013 rating decision. This rating decision was based on a January 2013 VA examination of all the aforementioned joints. 

In terms of the left ankle strain, the January 2013 VA examination found that the Veteran had 20 degrees of dorsiflexion, 40 degrees of plantar flexion, 10 degrees of inversion and 15 degrees of eversion. There was no change in motion after repetitive motion. The left ankle did demonstrate pain with motion subjectively with a mild degree of fatigability, weakness and lack of endurance but no incoordination. Ligament testing showed no ligament laxity on anterior, posterior drawer and there was no tilt to the talus. 

In terms of the left knee, the January 2013 VA examination found that the Veteran had a full range of motion with full extension of flexion. There was no pain with repetitive motions. The strength of the left hamstring was 3/5 and there was no localized tenderness on palpation or ligament laxity. There was a negative Lachman's test and no varus or valgus laxity and negative drawer signs. X-rays showed minor spur formation of the tibial spine and slight calcification of the quadriceps insertion into the superior pole of the patella. He was diagnosed with a left knee strain.

In terms of the left hip, the January 2013 VA examination found that the Veteran was able to cross one left over the other. There was negative Trendelenburg sign bilaterally, strength of hip flexor muscles was 5/5 bilaterally, hip abductor muscles were 5/5 bilaterally and hip adductor muscles were 4/5 bilaterally. The ranges of motion in both hips were 100 degrees flexion, 10 degrees of extension, 40 degrees of abduction, 20 degrees of adduction, 20 degrees of internal rotation and 40 degrees of external rotation. The motion did not change with repetition, and there was subjective complaint of pain on motion of the left hip but no evidence of pain in the right and no fatigability, weakness or lack of endurance nor incoordination noted. There is no localized tenderness over the iliac crest or the greater trochanter. The diagnosis was a left hip strain that was secondary to abnormal gait mechanics caused by his service-connected right foot. 

In terms of the lumbar spine, the January 2013 VA examiner noted back problems despite the fact that Veteran had not filed a claim for this issue. X-rays of the lumbosacral spine were reviewed. There had been an X-ray of the lurnbosacral spine taken in October 2008, which showed L5-S1 degenerative disk disease. Current X-rays show lumbarization of the first sacral segment with facet osteoarthritis, posterior narrowing of L5-Sl and anterior osteophyte at L5. These findings are compatible with a moderate degree of degenerative disk disease at L5-Sl. The examiner concluded that the Veteran's degenerative disc disease of the lumbar spine was a result of long-term abnormal gait mechanics as a result of his service-connected right foot. Range of forward flexion was 50 degrees. After repetitive motion, there was no change in motion, but there were subjective complaints of pain with all motion and a moderate degree of fatigability, weakness and lack of endurance but no incoordination.

Unfortunately, these examinations are incompatible with the Court of Appeals for Veterans Claims (CAVC) decision in Correia v. McDonald. No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. While a majority of these requirements were met by the January 2013 examination, it was inadequate due to not testing for pain in weight-bearing and nonweight-bearing as well as on both active and passive motion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records related to the Veteran's service connected disabilities. 

2. Schedule a VA examination to determine the severity of the Veteran's left ankle, left knee, left hip and lumbar spine disorders. The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing and nonweight-bearing. If the examiner is unable to conduct such testing or concludes that the required testing in not necessary to this case, he or she should clearly explain why that is so. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups. These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees. 

The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine as to whether these reports are consistent with the disability found on examination. 

The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected back disability. The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached. 

3. If any benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC). Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



